UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 99-1470



CARLOS AUGUSTO KUTZA,

                                                  Plaintiff - Appellee,

          and


UNITED STATES OF AMERICA,

                       Defendant & Third Party Plaintiff - Appellee,

          versus


ANGELO LOCANTORE,

                                    Third Party Defendant - Appellant,

             and


DENISE MARIE SHANNON,

                                                              Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Alexander B. Denson, Magis-
trate Judge. (CA-97-729-5-729-DE)


Submitted:     August 5, 1999                 Decided:   August 10, 1999
Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Angelo Locantore, Appellant Pro Se. Susan Waters Carr, raleigh,
North Carolina; Richard Noel Gusler, Raleigh, North Carolina;
Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Angelo Locantore seeks to appeal the magistrate judge’s order

holding Locantore and the United States jointly liable in an action

filed under the Federal Torts Claims Act.*    We dismiss the appeal

for lack of jurisdiction because Locantore’s notice of appeal was

not timely filed.

     Parties are accorded sixty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Janu-

ary 29, 1999.    Locantore’s notice of appeal was filed on April 1,

1999.    Because Locantore failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-



     *
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993 & Supp. 1999).


                                  3
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               4